Mr. Justice Holdom delivered the opinion of the court. 2. Civil service, § 10*—when Civil Service Commission has no power to create office. The Civil Service Commission has no power to create the office of “meter setter” in the Departmnt of Public Works in Chicago but can only classify the offices created by ordinances of the city council. 3. Mandamus, § 139*—when petition in mandamus to compel reinstatement of officer insufficient. In mandamus proceedings where the existence of the office is claimed, it must be made to appear by appropriate averments that the office was created in the manner prescribed in cases of such character. 4. Evidence, § 1Ó*—when judicial notice not taken of municipal ordinances. Courts of general jurisdiction do not take judicial notice of municipal ordinances, but he who relies upon such an ordinance must allege and prove it as a matter of fact. 5. Civil service, § 27*—when proceeding for mandamus not remanded. Writ of mandamus having been issued to reinstate relator to office of “meter setter” in the Chicago Department of Public Works, the Appellate Court, in reversing the judgment of the trial court, will not remand the cause, it appearing that relator was not entitled to the writ and is dead.